547 S.E.2d 443 (2001)
STATE of North Carolina
v.
Randy Lynn ATKINS.
No. 9494-3.
Supreme Court of North Carolina.
March 27, 2001.
Kenneth J. Rose, Durham, Stephen P. Lindsay, Asheville, for Atkins.
Gail Dawson, Special Deputy Attorney General, Ronald L. Moore, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the Superior Court, Buncombe County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 27th day of March 2001."